           Case 3:21-cv-00176-RFB-CLB Document 1 Filed 04/16/21 Page 1 of 4




                                         United States District Court

                                        DISTRICT OF NEVADA

                                  1
                    Zane Floyd

           Plaintiff/Petitioner,                             APPLICATION TO PROCEED
                                                             INFORMAPAUPERIS
 v.                                                          FOR INMATE

           Charles Daniels, et al.                           CASE NUMBER:

           Defendant/Respondent,




      Zane
 !,._ _ __ Floyd
             _ _ _ _ _ _ _~ declare that I am the (check the appropriate box)

           X          Plaintiff                                    Movant
                      (filing 42 U.S.C. § 1983)                    (filing 28 U.S.C. § 2255 motion)

                      Petitioner                                    Other
                      (writ of habeas corpus
                      28 U.S.C. §§ 2254 or 2241)                   Defendant/Respondent

 in this case. I am unable to prepay the fees of this proceeding or give security because of my
 poverty. I acknowledge and consent that a portion of any recovery, as directed by the court, shall
 be paid to the clerk for reimbursement of all fees incurred by me as a result of being granted leave
 to proceed in forma pauperis.

           In further support of this application, I answer the following questions:

 1.        Are you presently employed?            _Yes             X
                                                                   _No

           a.         If the answer is "yes," state the amount of your salary or wages per month, and give
                      the name and address of your employer. (List gross and net salary.)

                                           N/A

           b.         If the answer is "no," state the date oflast employment and the amount of the salary
                      or wages per month which you received.
                                          June 1999

 2.        Have you received within the past twelve months any money from any of the following
           sources?

           a.         Business, profession or other form of self-employment?           Yes         X No

Effective 12-1-20
     Case 3:21-cv-00176-RFB-CLB Document 1 Filed 04/16/21 Page 2 of 4



     b.      Rent payments, interest or dividends?                            Yes           X No
     C.      Pensions, annuities or life insurance payments?                  Yes           X No
     d.      Gifts or inheritances?                                         _Yes            X
                                                                                            _No
     e.      Any other sources?                                             X
                                                                            _Yes            _No

     If the answer to any of the above is "yes," describe each source of money and state the
     amount received from each during the past twelve months.
                                                $650.00

3.   Do you own any cash, or do you have money in checking or savings accounts (include any
     funds in prison accounts, and any funds on deposit with a bank, saving & loan, etc., outside
     the prison) ?
                             X Yes                _No

     If the answer is "yes," state the total value and list the location of each account, type of
     account, and amount or balance in the account. Do not include your account number(s).

                                                    $0.06



4.   Do you own or have any interest in any real estate, stocks, bonds, notes, trusts, automobiles
     or other valuable property (excluding ordinary household furnishings and clothing)?
                                Yes                 X
                                                   _No

     If the answer is ''yes," describe the property, its location and state its approximate value.
                                                 N/A

5.   List the persons who are dependent upon you for support, state your relationship to those
     persons, and indicate how much you contribute toward their support each month.
                                                None

6.   Do you receive any income from disability, Social Security or any other pension?
                             Yes                  X No

     If the answer is ''yes," describe the source and amount received each month.
                                                    N/A


7.   Have you placed any property, assets or money in the name or custody of anyone else in the
     last two years?
                              Yes                X No

     If the answer is ''yes," give the date, describe the property, assets or money, give the name
     of the person given custody of the item and the reason for the transfer.

                                                    N/A




                                                2
        Case 3:21-cv-00176-RFB-CLB Document 1 Filed 04/16/21 Page 3 of 4


                                   ACKNOWLEDGMENT
       I, the undersigned, acknowledge that I have read the foregoing and that the information
contained therein is true and correct to my own knowledge and belief.

        Further, I state that I have not directly or indirectly paid or caused to be paid to any inmate,
agent of an inmate, or family member of any inmate a sum of money, favors or anything else for
assistance in the preparation of this document or any other document in connection with this action.

       Further, I acknowledge that if any of the information included in this motion for leave to
proceed in forma pauperis_is false or misleading, I understand that sanctions may be imposed against
me. Those sanctions may include, but are not limited to, the following:

       ( 1)    dismissal of my case with prejudice;
       (2)     imposition of monetary sanctions;
       (3)     the Nevada Department ofPrisons may bring disciplinary proceedings for a violation
               ofMJ-48 ofthe Code of Penal Discipline, which can include all sanctions authorized
               under the Code including the loss of good time credits and punitive confinement; and
       (4)     perjury charges.

       Further, I hereby authorize the United States District Court, District of Nevada, or its
representative, to investigate my financial status, and authorize any individual, corporation, or
governmental entity to release any such information to the said Court or its representative.

        Further, I acknowledge and consent that a portion of any recovery, as directed by the court,
shall be paid to the clerk for reimbursement of all fees and costs incurred by me as a result of being
granted leave to proceed informa pauperis.

       Dated this_ _day of_ _ _ _ _ _~ 20_.

                                                                        (Signature of Applicant)

       I understand that a false statement or answer to any question in this declaration will subject
me to penalties of perjury. I DECLARE UNDER PENAL TY OF PERJURY UNDER THE
LAWSOFTHEUNITEDSTATESOFAMERICATHATTHEFOREGOINGISTRUEAND
CORRECT. See 28 U.S.C. § 1746 and 18 U.S.C. § 1621.
Signed at _ _ _ _ _ _ _ _ _ __
              (Location)                                                      (Signature)


               (Date)                                                   (Inmate Prison Number)




    1     Mr. Floyd has signed the IFP and has mailed it back to
    undersigned counsel. Once it is received, counsel will file the
    signed IFP with this Court.


                                                   3
         Case 3:21-cv-00176-RFB-CLB Document 1 Filed 04/16/21 Page 4 of 4


                                   FINANCIAL CERTIFICATE

         I request that an authorized officer of the institution in which I am confined, or other
 designated entity, such as Inmate Services for the Nevada Department of Prisons (NDOC), complete
 the below Financial Certificate.

         I understand that:

         (1) ifl commence a petition for writ ofhabeas corpus in federal court pursuant to 28 U.S.C.
§ 2254, the filing fee is $5.00, and that such fee will have to be paid by me if the court denies my
in forma pauperis application;

         (2) ifl commence a civil rights action in federal court pursuant to 42 U.S.C. § 1983, the
 filing fee is $402.00 (which includes the $350 filing fee and a $52 administrative fee), which I
 must pay in full; and

                 (a) if my current account balance (line #1 below) is $402.00 or more, I will not
 qualify for in forma pauperis status and I must pay the full filing fee of $402.00 before I will be
 allowed to proceed with the action;

                (b) ifl do NOT have $402.00 in my account as reflected on line #1 below, before
I will be allowed to proceed with an action I will be required to pay 20% of my average monthly
balance (line #2 below), or the average monthly deposits to my account (line #3 below), whichever
is greater, and thereafter I must pay installments of 20% of the preceding month's deposits to my
account in months that my account balance exceeds $10.00 (ifl am in the custody of the NDOC, I
hereby authorize the NDOC to make such deductions from deposits to my account, and I further
understand that if I have a prison job, then the 20% of my paycheck that is guaranteed to me as
spendable money will be sent to the court for payment of the filing fee); and

               (c) I must continue to make installment payments until the $350.00 filing fee is fully
paid, without regard to whether my action is closed or my release from confinement. The $52
administrative fee will be waived only if I am granted permission to proceed in forma pauperis.

 Type of action (check one):      X civil rights
                                 __                              __ habeas corpus
      Zane Floyd
 INMATE NAME (printed)                                           SIGNATURE & PRISON NUMBER

 1. CURRENT ACCOUNT BALANCE

 2. AVERAGE MONTHLY BALANCE*

 3. AVERAGE MONTHLY DEPOSITS*

 4. FILING FEE (based on #1, #2 or #3, whichever is greater)

         * for the past six (6) months, from all sources, including amount in any savings
         account that is in excess of minimum amount that must be maintained

         I hereby certify that as of this date, the above financial information is accurate for the above
 named inmate.
 (Please sign in ink in a)
 (color other than black.)                                                 AUTHORIZED OFFICER


     DATE                                                                                TITLE

                                                    4
